DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 March 2019 has been entered.
 
Examiner Notes
The Examiner notes that any objections and/or rejections previously set forth in the Final Office Action filed 23 November 2018 and not repeated herein are overcome and hereby withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Enoki et al. (US 6,463,776; “Enoki”) in view of Kitahara et al. (US 2005/0003220; “Kitahara”) (both previously cited) and Ueno et al. (US 4,143,790; “Ueno”) (newly cited). 
Regarding claim 10, Enoki teaches a bottle-shaped can shaped from a metallic (aluminum alloy) sheet wherein a thermoplastic protective film is applied to the metallic sheet surfaces (col. 1, lines 4-8, col. 7, lines 50-56, col. 12, lines 40-46), which reads on the limitations of a bottle-shaped can formed from a metal sheet in which a thermoplastic resin coating layer is formed on at least a surface to be an inner face of the bottle-shaped can recited in claim 10. The bottle-shaped can comprises a can body 2 (i.e., a can trunk) and a curled portion 11 (i.e., a container mouth) (col. 11, lines 45-56, col. 17, lines 26-50, Fig. 1), which reads on the limitations of the bottle shaped-can comprises a can trunk and a container mouth recited in claim 10. The bottle-shaped can is used for containers for various beverages (col. 29, lines 30-34), which reads on the limitation of the bottle-shaped can is for holding sparkling wine recited in claim 10. The can is manufactured by a drawn and ironed method (col. 13, lines 4-19, col. 14, lines 38-42).

    PNG
    media_image1.png
    756
    461
    media_image1.png
    Greyscale

Figure 1 of Enoki illustrating a bottle-shaped can 
The protective film comprises a mixed resin containing a polybutylene terephthalate (PBT) and a polyethylene terephthalate (PET) (PBT:PET= 60:40) on the inner side of the metallic sheet, wherein the thickness of the protective film is 20 microns (col. 12, lines 45-53), which reads on the limitations of the thermoplastic resin coating layer includes a thermoplastic resin film made of a polyester resin recited in claim 10. 
The protective film is made again amorphous at the lubricant removing step, the hot wind may be set to a temperature higher than the melting point of the thermoplastic resin (200 to 300ºC), and a cold wind may be blown after the hot wind to quench the thermoplastic resin, wherein the treatment is before threading/curling step or a severe working step of the bottle-shaped can (col. 14, lines 9-53, col. 16, lines 9-41), which encompasses, and therefore renders obvious, the limitations of the thermoplastic resin coating layer covering the inner surface of the container mouth of the bottle-shaped can is subjected to an amorphization treatment to 
Regarding the limitation of “an amorphization treatment to amorphize the thermoplastic resin after forming an annular curled portion on the container mouth and a thread around the container mouth” is a product by process limitation. Although Enoki does not disclose amorphization treatment after curling, it is noted that MPEP 2113 establishes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Further, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.
Therefore, given that Enoki meets the requirements of the claimed article because the article produced by amorphization treatment before forming the annular curled portion and thread around the container mouth would be materially indistinguishable from a bottle-shaped can in which the amorphization treatment is after forming the annular curled portion and thread around the container mouth. As such, Enoki clearly meets the requirements of the amorphization treatment of the container mouth presently claimed.

Enoki further teaches the protective film is thermally adhered through an adhesive primer layer, a setting type adhesive, or an excellently thermally adhesive thermoplastic resin layer (col. 12, lines 55-66). 
However, Enoki is silent regarding the coating layer being applied to the surface of the metal sheet through an adhesive agent including an epoxy resin containing calcium carbonate. 
Kitahara discloses a shaped composite article comprising a substrate and an adherend, wherein the adherend is adhered onto the substrate through an adhesive composition layer ([0001]). The adhesive composition layer comprises an epoxy resin adhesive and additives which are widely incorporated in adhesives for example a filler such as calcium carbonate ([0058, 0107]). The substrate and the adherend are strongly bonded together even without pre-treatment ([0014-0015]). The adhesive composition layer can be used in various fields, such as food containers, or packaging materials such as packaging films ([0191]). 
Enoki and Kitahara are both directed towards food containers comprising a substrate and coating adhered together by an adhesive. It would have been obvious to one of ordinary skill in the art at the time of the invention to have used an epoxy resin with a calcium carbonate filler for the adhesive primer layer of Enoki as taught by Kitahara motivated by the expectation of a strong bond between the metallic sheet and the protective cover without pre-treatment. 
As such, the adhesive primer layer of Enoki in view of Kitahara comprises an epoxy resin and calcium carbonate, which reads on the limitation of the thermoplastic resin film is applied at least to the surface of the metal sheet to be an inner face of the bottle-shaped can through an adhesive agent that includes epoxy resin containing calcium carbonate recited in claim 10.

The limitation of the “bottle-shaped can is for holding sparkling wine containing sulfuric acid and carbonic acid” is intended use. Applicant’s attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
The intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that the bottle-shaped can of Enoki in view of Kitahara comprises a polyester protective coating, an epoxy resin adhesive, and undergoes heat treatment to amorphize the bottle-shaped can as presently claimed, it is clear that the bottle-shaped can of Enoki in view of Kitahara would be capable of performing the intended use, i.e., for holding sparkling wine containing sulfuric acid and carbonic acid recited in claim 10 as required in the above cited portion of the MPEP.

Enoki is silent regarding the protective film at the inner surface of the container mouth having a crystallinity (Cn) and the inner surface of the can trunk having a crystallinity (Cw), wherein the Cn and Cw meet the inequalities of formula (1) and formula (2) recited in claim 10. 
Ueno discloses a coated metal structure that has excellent peel resistance, adaptability to shape processing, and corrosion resistance, wherein the coated metal structure is used for containers (col. 1, lines 5-7, col. 9, lines 14-17). The coated metal structure comprises a metal substrate (e.g., an aluminum plate) and a layer of thermoplastic polyester resin, wherein e.g., deep drawing and ironing) (col. 8, 54-68).
Enoki in view of Kitahara, and Ueno are both directed towards metal coated containers comprising polyester coatings. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the curling portion and body of the bottle-shaped can of Enoki in view of Kitahara by adjusting the crystallinity to 0 to 30% as taught by Ueno motivated by the expectation of having excellent peel resistance, adaptability to shape processing, and corrosion resistance, especially when shaping the curling portion of the bottle-shaped can. 
Although there are no disclosures on the crystallinity of the curling portion and body portion as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. As established by MPEP 2144.05 II A/B, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art; where the general conditions of a claim are disclosed in the prior art, it 
Therefore, one of ordinary skill in the art would have reasonably varied the degree of crystallinity of the curling portion (i.e., mouth) and body of the bottle-shaped can, including over the crystallinity presently claimed to arrive at the inequalities of formula (1) and formula (2) recited in claim 10, in order to have excellent shape processing of the curling portion of the bottle-shaped can. It is noted that one of ordinary skill in the art would reasonably adjust the curling portion to have less crystallinity than the body portion of the bottle-shaped can, given that the curling portion under goes more shaping (e.g., curling, beading, and threading).


Response to Arguments
Double Patenting
Applicant’s argument, see page 4 of the remarks, filed 22 February 2019, with respect to the double patenting objection has been fully considered and is persuasive.  Therefore, the double patenting objection set forth in the Office Action mailed 23 November 2018 has been withdrawn.

Claim Rejections under 35 U.S.C. 103(a) over Enoki et al. (US 6,463,776) in view of Kitahara et al. (US 2005/0003220).
Due to the claim amendments, Applicant’s arguments filed 22 February 2019 with respect to claim 10 have been considered, but upon further search and consideration a new grounds of rejection has been set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS FITZHUGH whose telephone number is 571-270-7233.  The examiner can normally be reached on 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. F./
Examiner, Art Unit 1782


/Eli D. Strah/Primary Examiner, Art Unit 1782